                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
                                                                         ORDER
        v.
                                                                      18-cv-846-jdp
 VICKY KUTZ,

                              Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that defendant Vicky Kutz, an

employee of the city of Madison’s Community Development Authority, discriminated and

retaliated against her by denying her subsidized housing. I granted Nawrocki leave to proceed

on First Amendment retaliation, Fourteenth Amendment equal protection, and Fourteenth

Amendment due process claims against defendant Kutz. See Dkt. 6.

       After Kutz answered the complaint, Nawrocki submitted a proposed amended

complaint that no longer named Kutz as a defendant; instead, Nawrocki names “Community

Development Authority Housing Operation Division” as the sole defendant. Dkt. 12. The

amended complaint also has less detailed allegations than her original complaint. I can’t tell

from the amended complaint why Nawrocki filed it; it is unclear whether she means for the

new complaint to replace the original one, or if the new complaint is intended solely to add the

Community Development Authority as a defendant. Nawrocki does not explain whether she

wishes to drop defendant Kutz from the case entirely. I will give her a short time to respond to

this order, explaining whether the amended complaint is meant to replace the original

complaint and whether she still wishes to name Kutz as a defendant.
       If Nawrocki means to amend her complaint to add the city’s Community Development

Authority as a defendant, the current amendment’s allegations are too vague to support claims

against the city. To do so, Nawrocki needs to allege that the alleged retaliation, discrimination,

or lack of due process were caused by a county policy or custom or performed by an official

with final policymaking authority. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978);

Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010). So if Nawrocki wishes

to sue the city, she will need to submit a new amended complaint that includes allegations

explaining how the city’s actions meet this standard. I will give her a short time to fix this

problem.

       Nawrocki has filed a document titled “Memo requesting all my information/evidence,

be documented with federal court,” in which she discusses facts about her claims in other cases

in this court about being mistreated as an employee of the Target Corporation. Dkt. 15. She

has also filed a motion asking for the Federal Bureau of Investigation to investigate an October

2017 incident in which she believes that she was intentionally injured by a man who dropped

a glass bottle near her feet. Dkt. 18. Neither of these documents are related to her claims about

subsidized housing, so they do not belong in this lawsuit and I need not consider them further.

Nawrocki should also know that this court does not initiate investigations for the FBI. She will

have to contact law enforcement directly about any allegation of criminal behavior she wants

to report.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Mary Ann Nawrocki may have until November 5, 2019, to respond to this
          order by explaining who she wishes to sue in this lawsuit and by submitting a new

                                                2
   amended complaint explaining the basis for her claims against the city of Madison’s
   Community Development Authority.

2. Plaintiff’s “Memo requesting all my information/evidence, be documented with
   federal court,” Dkt. 15, is DENIED.

3. Plaintiffs’ request for FBI investigation, Dkt. 18, is DENIED.

Entered October 15, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
